               Case 2:20-cv-00929-MJP Document 7 Filed 07/22/20 Page 1 of 2



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
      John Emmett Brown, Jr.,                           CASE NO. C20-929 MJP
 8
                     Petitioner,                        ORDER FOR SERVICE AND ANSWER,
 9                                                      § 2255 MOTION
             v.
10
      UNITED STATES OF AMERICA,
11
                     Respondent.
12

13          This matter is before the Court on Petitioner’s Motion to Vacate Judgment Under 28

14   U.S.C. § 2255. Dkt. #1 (“Petitioner’s § 2255 Motion”). After preliminary review of Petitioner’s

15   § 2255 Motion, the Court ORDERS as follows:

16      1. If not previously accomplished, electronic posting of this Order and Petitioner’s § 2255

17          Motion shall effect service upon the United States Attorney of Petitioner’s § 2255 Motion

18          and all documents in support thereof.

19      2. Within forty-five (45) days after the filing of Petitioner’s § 2255 Motion, the United

20          States shall file and serve an Answer in accordance with Rule 5 of the Rules Governing

21          Section 2255 Cases in United States District Courts or shall otherwise respond. As part

22          of any Answer filed, the United States shall state its position as to whether an evidentiary

23          hearing is necessary, whether any discovery is necessary, whether there is any issue as to

24

     ORDER – 1
             Case 2:20-cv-00929-MJP Document 7 Filed 07/22/20 Page 2 of 2



 1        abuse or delay under Rule 9, and whether Petitioner’s § 2255 Motion is barred by the

 2        statute of limitations.

 3     3. On the face of its Answer, the United States shall note this matter for the fourth Friday

 4        following the filing of its Answer, and the Clerk shall note the matter on the Court’s

 5        docket accordingly. Petitioner may file a Reply to the Answer no later than that noting

 6        date.

 7        DATED this 22nd day of July, 2020.

 8

 9

10
                                                Marsha J. Pechman
11                                              UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
